Citation Nr: 0502189	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  97-33 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include, post-traumatic stress disorder (PTSD), 
dysthymic disorder, major depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to July 
1989 and from July 1991 to November 1991.  The records do not 
indicate that he is in receipt of decorations, awards or 
other indicia of combat.  His medals and awards include an 
Army Service Ribbon, a National Defense Service medal, a Good 
Conduct Medal, 2 Army Achievement Medals, a Southwest Asia 
Service Medal with 1 Bronze Service Star, and a Sharpshooter 
Marksmanship Badge with M-16 rifle bar.  His military 
occupation specialty (MOS) is listed as medical supply 
specialist.

This case comes before the Board of Veterans Appeal (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

This matter has previously been before the Board.  In June 
1999, the issue was remanded for further development.  In 
September 2000, the Board denied service connection for 
acquired psychiatric disorder, to include, PTSD, dysthymic 
disorder, major depression and anxiety disorder.  The 
Secretary and the appellant (the parties) filed a joint 
motion for remand.  In January 2002, the Court vacated that 
part of the Board's September 2000 decision pertaining to the 
issue of entitlement to service connection for acquired 
psychiatric disorder, to include PTSD, dysthymic disorder, 
major depression and anxiety disorder, citing VCAA.  In July 
2002, the Board denied service connection for PTSD.  The 
parties filed a joint motion for remand, citing VCAA.  In 
October 2003, the Court vacated the Board's July 2002 
decision pertaining to the issue in this matter.  The case 
has been returned to the Board for further appellate review 
consistent with the Order.  

During the pendency of this appeal, in September 2000, the 
veteran revoked the power of attorney given to the Disabled 
American Veterans.

In connection with his appeal, the veteran was afforded a 
hearing before a hearing officer at the RO in April 2000.  In 
addition, the veteran testified before the undersigned member 
of the Board in Washington, D.C. via videoconference in April 
1999.  A transcript of each of the hearings has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran does not have PTSD based upon an in-service 
stressor.

2.  Competent evidence of dysthymic disorder, major 
depression, and anxiety disorder attributable to service has 
not been presented.

3.  The veteran has a current diagnosis of a personality 
disorder.

4.  The veteran was not in combat.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, 
dysthymic disorder, major depression, and anxiety disorder, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306 (2004).

2.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for a diagnosis of an 
acquired psychiatric disorder.  The March 1985 service 
entrance examination report shows that psychiatric evaluation 
was normal.  On the accompanying medical history, the veteran 
denied having or having had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  The June 1989 separation examination report shows 
psychiatric examination was normal.  His neuropsychiatric 
status was assigned a physical profile of "1."  On the 
accompanying medical history he denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  On a July 1991 report of 
medical history, he denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort. 

An October 1991 release from active duty report of 
examination shows that psychiatric evaluation was normal.  
Defects and diagnoses were listed as "none."  On the 
accompanying medical history, he denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  

In a claim received in March 1996, the veteran indicated that 
he had PTSD as a result of service in the Persian Gulf.

On a PTSD questionnaire, the veteran reported that the in-
service stressor occurred between July and November 1991, 
while he was assigned to the 88th Battalion.  He indicated he 
had made a sudden request for a change in MOS, had 
depression, panic attacks and anxiety.  He had increased use 
of leave because he felt helpless, and had been antisocial.

VA outpatient treatment records, dated from December 1995 to 
April 1996, show complaints of feeling depressed, sluggish, 
and anxious.  A VA hospital record, dated in December 1995, 
reveals a diagnosis of PTSD.

A January 1996 health certificate associated with FMLA 
(Family Medical Leave Act), shows a diagnosis of PTSD.  The 
onset was noted to have been on December 19, 1995.

In a VA Form 9, received in November 1997, the veteran 
reported that he had PTSD.  He stated that, "I was involved 
in a war zone and the battle is not over!"  

On a Persian Gulf Illness examination report, dated in August 
1998, the veteran reported feeling continuously stressed 
during service in the Gulf, and especially disturbed by the 
plight of refugee children that he had come across in Kuwait.  
The report of examination notes that he described persisting 
PTSD symptoms, to include preoccupation with Gulf 
experiences, irritability, and easy agitation.  He reported 
that he was hypervigilant and had nightmares. The diagnoses 
were:

	Axis I:		PTSD, chronic, mild 
	Axis II:	No diagnosis 
	Axis III:	Asthma, cluster headaches, history of skin 
rashes

On neuropsychological evaluation in October 1998, the veteran 
reported having been involved in the transporting, cleaning, 
and storing of equipment, and disposing of damaged equipment 
and materials.  He stated that he was not directly involved 
in combat, but that he had observed a number of disturbing 
sights, including the remains of a co-worker who had been 
killed by a mine.  He reported having been exposed to a 
significant amount of smoke during service in the Persian 
Gulf.  In assessing the test results, the examiner stated 
that the scores suggested a tendency to over-report problems 
and symptoms of distress for attention or secondary gain, but 
that his score did suggest that he felt overwhelmed and was 
seeking assistance.  His coping skills were noted to appear 
inadequate for dealing with difficulties he experienced and 
his self-esteem was described as probably fragile.  The 
examiner stated that his score indicated he was struggling 
with acute feelings of depression and anxiety, accompanied by 
somatic complaints and cognitive difficulties.  In summary, 
the examiner stated that the veteran's personality testing 
indicated that he was experiencing significant emotional 
problems which appeared to be directly related to his somatic 
complaints and cognitive difficulties.  The deficits observed 
during neuropsychological testing were noted to probably be 
best accounted for by emotional factors.

In correspondence received in October 1998, the veteran 
reported that he served in Saudi Arabia as a "51 worker in 
the 88th S & S BN."  He stated that an S & S Battalion did 
not have a medical supply specialist.  

At a videoconference before the undersigned member of the 
Board in April 1999, the veteran testified that he did not 
engage in combat.  Transcript at 3 (April 1999).  He stated 
that he had never experienced seeing the death of fellow 
military personnel. Id.  He stated that during service in 
September 1991, he was scouting in the desert with his 
platoon, when he and two others, one named [redacted], became 
lost and were stranded in the desert for about a 24-hour 
period with no food or extra water.  Id. at 3-5.  He 
testified that on another occasion in October 1991, one of 
the soldiers in his battalion had had the back of his head 
blown off as a result of a land mine explosion.  He stated 
that he did not see the soldier run into the land mine, but 
did see him afterwards when his head was exposed.  Id. at 5-
7.  He indicated that he feared for his life, wondering if it 
might be him the next time.  Id. at 7.  The veteran testified 
that he had dreams associated with his main duties, which 
included salvaging and/or burning of equipment as part of a 
clean up after there had been action.  Id. at 8.  He 
testified that bodies scattered about the clean up site were 
burned along with everything else.  Id. at 9.  He stated that 
his unit had burned bodies at about every 2 out of 10 clean 
up sites.

In association with correspondence received in June 1999, the 
veteran submitted a certification from his private care 
health provider related to the Family Medical Leave Act.  The 
report notes that the veteran had PTSD secondary to Gulf War 
service.  In addition, an accompanying "buddy statement" 
reflects that J. D. served alongside the veteran.  J. D. 
stated that the 88th S & S Battalion was a specialized unit 
and he had served with the veteran in a combat zone and/or a 
hostile environment.  He stated that clean up details exposed 
the men to mines, bombs, smoke and fires.  He reported that 
on one occasion, the Battalion was sent on a 3-day "clean 
sweep," in which they were exposed to human remains.  The 
veteran stated that he had seen all sorts of items in the 
fires and dumpsites, including 'bones.'  

On VA examination in August 1999, the veteran reported that 
he had been sent to the Persian Gulf several months after the 
end of the Persian Gulf War and assigned to clean up duty.  
He reported that he had been exposed to many burning bodies. 
The report of examination notes that when asked for details, 
he had to admit that he saw a few bones from graveyards, 
twice.  The examiner noted the veteran's description of a 
horrible scene in which someone had had his head blown open 
by a mine.  The report notes that the veteran had reported 
this incident in many places in the C-file, but that it 
actually turned out to be someone with a gauze patch on the 
back of his head, talking and alert, and likely no more 
potentially traumatic than many scenes in the hospitals where 
he had worked.  The report notes that the veteran reported 
having been on very dangerous patrols.  The examiner stated 
that this was considered to be very unlikely since he served 
in Persian Gulf after the war had ended.  The veteran 
complained of being lost for a day but was never actually 
injured or in danger of death.  The report notes his 
complaints of the intense heat of the desert, being made to 
perform menial labor when he was a sergeant, feeling as 
though he could not breathe in the heat and smoke from their 
own fires and those of the burning oil wells, and not having 
ammunition, even though hostilities were long over and that 
he never left American controlled areas.

The examiner stated that he disagreed with all prior reports.  
He noted that as far as he could ascertain no one had 
previously bothered to gather details on the alleged 
traumatic events.  The report of examination notes that the 
veteran seemed very contrived and became sullen and glared 
when asked about questions relating to the in-service 
traumatic events.  In summary, the examiner stated that he 
did not believe any of the reported experiences met the DSM 
criteria for being potentially traumatizing, noting that 
several could be anxiety producing.  The examiner opined that 
the veteran was suffering from personality disorder that was 
exacerbated by moderately stressful events and by events that 
the veteran considered to be blows to his self-esteem.  He 
stated that therefore, the veteran could not have PTSD.  The 
diagnoses were as follows:

Axis I:	Dysthymic disorder 
Axis II:  	Personality disorder not otherwise 
specified (NOS) with immature and 
histrionic features (primary diagnosis) 
Axis V:	GAF - 55:  Moderate psychological 
symptoms

Of record is a copy of the 1999 Gulf War Review, dated in 
June 1999.

In July 1999, the AOJ requested verification of the veteran's 
claimed in-service stressor in association with a soldier 
named, "[redacted]" from the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  The AOJ provided 
the veteran's description of the alleged event.  The AOJ also 
provided information pertaining to the fellow serviceman who 
allegedly served alongside the veteran during the alleged 
stressors, to include assignment to the 88th S & S Battalion 
"ARCENT SWA."  The letter indicates that copies of the 
veteran's DD Forms 214 and 215 had also been provided.  In 
October 1999, USASCRUR advised that the veteran did appear on 
the personnel database portion of the Department of Defense 
(DOD) Persian Gulf War Registry.  The letter notes that the 
PTSD unit could verify only specific combat incidents as 
recalled by the veteran.  The letter states that in order to 
conduct a meaningful research, the veteran had to provide the 
'who, what, where, and when' of each stressor.  

In an additional response, USASCRUR reported that it was 
unable to locate any operation records for the 88th Supply 
and Service Battalion (88th S & S Bn) for 1991.

VA outpatient treatment records, dated from June 1996 to 
November 1999 show various diagnoses, to include generalized 
anxiety disorder, major depression, and PTSD.  In a May 1999 
record of treatment record, the assessment was PTSD, 
prolonged, severe.  In a July 1999 treatment record, the 
examiner stated that the note was written in support of the 
veteran's request for a medical leave of absence for a period 
of one year.  The physician stated that the veteran was 
suffering from PTSD secondary to his military service in the 
Persian Gulf War.  An August 1999 record of treatment notes 
that the veteran reported to complete his C & P examination.  
The examiner noted that he was superficially cooperative at 
first, seemed to have a selective memory, and when pushed for 
details of his Persian Gulf experiences, he became visibly 
sullen.  The examiner stated that he lacked credible 
experiences which met DSM criteria for being potentially 
traumatic.  The examiner stated that, therefore, he could not 
have PTSD.  The record notes that he was diagnosed with 
anxiety disorder not otherwise specified and major 
depression.  The examiner stated that he may have an 
underlying personality disorder, as well.

By letter dated in February 2000, the veteran's private 
physician, A. S., M.D., stated that the veteran was first 
seen in October 1999.  He noted the veteran's report of 
nightmares related to being unable to breathe or see as he 
stood in the vicinity of fires.  The veteran stated that 
during service he burned equipment and other things for 10-12 
hours per day, getting little sleep.  He stated that it was 
disturbing to him not to be informed of the purpose of the 
burning.  He reported that the heat of the fire was 
appalling, as was the heat of the desert.  The letter notes 
his report that he would become anxious as it became 
difficult to breathe, and as a result, began having asthma 
attacks and severe coughing spells, and subsequently began 
having diarrhea, muscle spasms in the chest, and nightmares 
of perishing in the fire.  Dr. A. S. related that the 
veteran's history had been consistent.  He stated that there 
was no evidence of the veteran being manipulative in telling 
his story and that, in fact, the opposite was true.  The 
letter notes that the veteran had been reluctant to relate 
his symptoms or seek support.  Dr. A. S. stated that mostly, 
the veteran had felt criticized for not 'being a better 
soldier.'  He concluded that the diagnosis met all criteria 
for PTSD.  

At his hearing before the RO in April 2000, the veteran 
testified that in-service stressors included burning things 
in the desert, having seen human bodies or skeletons at the 
dumpsite and old bones in the desert.  Transcript at 15-16 
(April 2000).  He stated that his unit picked up and dumped 
bones at various dumpsites on at least three occasions.  Id. 
at 16.  He indicated that his unit had left him and another 
soldier from [redacted] in the desert after their vehicle had 
broken down to go on to a mission.  Id.  He stated that he 
was left in the desert for at least 14 hours, with some 
water, no weapon and a hum-vee with a flat tire.  Id. 16-17.  
He stated that while he was in the desert he was anxious and 
distraught.  He testified that he was told to find his way 
back.  Id. at 17.  He stated that one could only go so far or 
so fast in the hum-vee since it had a flat tire.  Id.  He 
indicated that for the first 30 minutes after having been 
left in the desert he thought he might not make it back.  Id.

In a private report of examination, dated in November 2003, 
the examiner stated the following:

[The veteran] has avoided thinking or 
talking about his traumas except for now 
that he is in group.  He has felt 
emotionally numb and void of feeling.  
He does not trust others.  He has very 
few close friends and very rocky 
interpersonal relationships.  He has 
felt alienated and different.  "I did 
not feel appreciated."  He has had a 
sense of doom negativity.  "I always 
see death."  He has lost interest in 
things that he previously enjoyed 
including social activities and sports.  
He does have difficulty remembering 
certain aspects of his traumas as there 
are blanks in his memory.  

. . . 

[The veteran] . . .presents with classic 
symptomatology related to Post Traumatic Stress 
Disorder.  Based on my review of records and my 
interview of [the veteran], it is my professional 
opinion that he meets all criteria for Post 
Traumatic Stress Disorder as outlined in the DSM 
IV.  It is true that [the veteran] did not have a 
combat MOS, however, the experiences he relates to 
and that are outlined in the record, particularly 
having to due clean up and see severely injured 
people as well as the constant fires would 
certainly rise to the level of trauma considered by 
the DSM IV.  He is in fact being treated for Post 
Traumatic Stress Disorder by the VA and they have 
acknowledged this disorder.  I have reviewed his 
Buddy Statement and it is clear that there is a 
nexus between these outlined stressors and his 
current diagnosis.  

The diagnosis was PTSD related to his military experience, 
chronic, severe.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in June 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim were still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
issued a supplemental statements of the case in September 
2004.  Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis 

Initially, the Board notes that the issue in this case has 
been on appeal since 1997.  During the appeal, the provisions 
of 38 C.F.R. § 3.304(f) were revised.  The earlier criteria 
required a clear diagnosis of PTSD, while the criteria 
effective in June 1999 requires a diagnosis in accordance 
with 38 C.F.R. § 4.125(a).  The veteran has been advised of 
the evidence necessary to substantiate the claim under both 
criteria, and specifically that in either case, the evidence 
must show a diagnosis of PTSD, evidence of an in-service 
stressor and a link between PTSD and an in-service stressor.  

In regard to the veteran's assertion that he was not notified 
of the evidence necessary to substantiate the claim, the 
Board notes that the veteran was notified in the March 1997 
statement of the case, which was resent in October 1997, of 
the criteria in 38 C.F.R. § 3.303 and 3.304(f).  In the 
January 2000 supplemental statement of the case, the veteran 
was notified of the evidence considered and the actions taken 
on the claim.  He was afforded personal hearings.  In an 
April 2000 supplemental statement of the case the veteran was 
specifically notified that service connection for PTSD 
required a diagnosis, credible supporting evidence that the 
claimed stressor occurred and a link between PTSD and the 
claimed stressor.  At that time, the AOJ noted that a 
diagnosis had not been associated with any traumatic event 
during service.  The Board notes that the veteran's July 2000 
brief contained the pertinent criteria for service connection 
for PTSD.  The veteran's attorney was provided a certified 
list in October 2002 of the evidence considered.  (Therefore, 
he has actual knowledge of the evidence on file.)  By letter 
dated in June 2004, the AOJ notified the appellant that 
specific evidence was still needed, to include, treatment 
records and dates of the claimed stressful events.  In a 
September 2004 supplemental statement of the case the veteran 
was specifically notified of the reasons and bases for the 
denial.  Clearly, the appellant has been notified of the 
pertinent criteria, the evidence necessary to substantiate 
the claim, the evidence already of record, and of the reasons 
for the denial.  Any assertion to the contrary is simply not 
credible.  

PTSD

In this case, the record establishes a current diagnosis of 
PTSD and a medical nexus opinion linking such to the 
veteran's reported inability to breathe as he stood in the 
vicinity of fires in which, inter alia, human remains were 
being burned.  38 C.F.R. § 3.304(f).  Therefore, the claim 
for service connection for PTSD in this appeal must be 
decided based upon the question of whether the in-service 
stressor reported by the veteran and relied upon by the 
competent medical professional diagnosing PTSD occurred, as 
substantiated by credible supporting evidence.  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  
The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), noted 
that the evidence necessary to establish the existence of a 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304 (2004).  In other words, a veteran's bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressor must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

The veteran has not been awarded any combat awards and his 
service records do not indicate combat service.  The veteran 
is not a combat veteran and the provisions of 38 U.S.C.A. § 
1154 (West 2002) do not apply.  The Board notes that while 
the veteran has asserted that he was in a combat zone during 
service in the Persian Gulf, this account is inherently 
incredible, since his DD214 shows that he was initially sent 
to the Persian Gulf in July 1991, months after the April 1991 
cease fire took effect.  We also note the veteran's admission 
at the April 1999 hearing that he was not involved in combat, 
as well as his subsequent statements to the effect that he 
was not in combat, on VA examination in October 1998 and 
August 1999.  Thus, his allegations of combat 
service/stressors are not accepted.  Instead, the veteran's 
claimed stressors do not involve combat.

The veteran had two periods of active duty.  He alleges his 
PTSD stems from the second period of active duty in support 
of the Persian Gulf War.  At the conclusion of his first 
period of service, a June 1989 separation examination 
indicated a normal psychiatric evaluation.

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnosis of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  In West v. Brown, 7 Vet. App. 
70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.

In response to requests, the service department has advised 
VA that in order to be researched, incidents must have been 
reported and documented at the time of occurrence, and, the 
veteran must provide adequate information as to the who, 
what, where and when of each stressor.  The veteran in this 
case did not identify specific facts such as the full name or 
social security number of the soldier or soldiers he 
associated with the claimed stressor(s).  While he did 
provide a first name of a soldier who was allegedly stranded 
in the desert with him and an approximate date, absent more, 
the incident is not verifiable.

The veteran has not submitted, and no official agency has 
provided, evidence of a soldier named and/or from "[redacted]," 
stationed in Kuwait or Saudi Arabia, who was stranded in the 
desert with the veteran in September 1991.  The Board notes 
that the buddy statement corroborated the veteran's assertion 
of exposure to smoke, fire and human remains, but there is no 
indication that this individual is competent to attribute 
PTSD to this exposure, nor does he attempt to.  The service 
department was unable to locate any operational records for 
the 88th S & S Bn for 1991.  There is no other credible 
supporting evidence of these stressors.

Here, the Board again emphasizes efforts made by RO to obtain 
records that may corroborate his report of an incident.  The 
AOJ has been unsuccessful in obtaining information relevant 
to the claimed incident.  The veteran himself has offered his 
own statements and testimony in support of the alleged 
stressful events, to include notation of such experiences as 
recorded by medical professionals in association with his 
claim for compensation.  A noncombat veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
credible supporting evidence that the claimed stressors 
actually occurred.  Cohen v. Brown, supra at 20 (citing Doran 
v. Brown, 6 Vet. App. 283, 289 (1994)).  The Board also notes 
that credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396.

In addition, the Board notes that the veteran has reported 
more than one stressor.  One of the claimed stressors is 
essentially that while on a scouting mission with his unit, 
he and another soldier were stranded in the desert for a 24-
hour period.  The Board finds the veteran's account of the 
in-service stressor not to be credible.  In testimony before 
the undersigned member of the Board in April 1999, he 
indicated that he and another soldier had become lost in the 
desert.  In later testimony before the AOJ, he described an 
incident wherein he and another soldier were stranded in the 
desert for about a 14-hour period, with some water, no 
weapon, and a hum-vee with a flat tire.  He related that this 
incident caused him to fear for his safety for the first 30 
minutes, and that he had other anxiety-related symptoms.  On 
VA examination in August 1999, he reported that he had been 
lost for about one day during service in the Persian Gulf, 
but that he was never actually injured or in danger of death.  
His report of this stressor has not been consistent.  In 
fact, the Board notes that the August 1999 examiner stated 
that the veteran's account of having been on dangerous patrol 
duty was very unlikely.  In addition, there is no medical 
opinion linking a current diagnosis of PTSD to this reported 
stressor, or to his claim of having witnessed the plight of 
refugee children.  The Board finds that the inconsistencies 
pertaining to having been stranded in the desert render the 
veteran's report of the stressor not credible, and therefore, 
it is afforded little probative value.

As to other claimed stressors, at the April 1999 Board 
hearing, he described a soldier with a head wound as a result 
of a mine explosion, that exposed the back of his head.  
After probing by the VA examiner in August 1999, it was 
revealed that the soldier with the head wound actually had a 
gauze patch on the back of his head and was alert and talking 
at the time the veteran saw him.  In addition, the veteran 
has given various accounts of having seen human remains.  For 
example, on one occasion, in October 1998, he reported having 
witnessed the remains of a co-worker who had been killed by a 
mine.  At the Board hearing in April 1999, he testified that 
he had never witnessed the death of fellow military 
personnel.  He also reported that his unit burned bodies at 
approximately 2 out of every 10 clean up sites visited.  In 
August 1999, he stated that he saw a few bones from a 
graveyard on two occasions.  Before the RO he testified that 
he had to dump bones three times.  His reports of stressors 
have not been consistent.  These inconsistencies render his 
report of stressors not credible, and therefore, are afforded 
little probative value.

As noted, the buddy statement corroborated the veteran's 
assertion of exposure to smoke, fire and human remains, but 
there is no indication that this individual is competent to 
attribute PTSD to this exposure.  In this case, there is a 
clear conflict in the evidence and a dispute by the medical 
professional regarding the proper diagnosis.  The record 
contains positive evidence that must be evaluated.  It is 
uncontested that in August 1998, a VA examination resulted in 
a diagnosis of PTSD.  In June 1999, a VA provider indicated a 
diagnosis of PTSD due to the Gulf War.  The Board does not 
question the competence of the examiners to enter the 
diagnoses.  We remain, however, under an obligation to assess 
the value of the evidence.

The evaluation submitted by Dr. A. S. supports the veteran's 
claim in that it indicated that he met the criteria for PTSD 
and attributed it to his service.  This examiner did not find 
the veteran to be manipulative.  The Board notes however, 
that there is no evidence that this examiner reviewed any 
other evidence contained in the claims folder, and his 
conclusions were based entirely on the veteran's reported 
stressors.  A diagnosis of PTSD based solely on information 
provided by this veteran is afforded less probative value in 
the Board's consideration of this claim since we find that he 
is not credible.

Our review reflects that the value of the positive evidence 
was attacked by the August 1999 examiner.  Since the August 
1999 VA examiner indicated that he had an opportunity to 
review the entire claims file, his opinion is accorded 
significant probative weight.  He concluded that the veteran 
did not have PTSD, and that none of his stressors met the DSM 
criteria.  In the later report, the examiner specifically 
disagreed with all prior reports and commented that no one 
had bothered to get details of the alleged traumatic events.  
He further established that the reported experiences did not 
meet the DSM criteria for being potentially traumatizing, 
although they could be anxiety producing.  Although there is 
significant case law regarding 38 U.S.C.A. § 1154(b), the 
Board notes that 38 U.S.C.A. § 1154(a) also exists.  We 
believe that exposure to heat, fire and burning of equipment 
is consistent with the nature and circumstances of this 
veteran's service.  38 U.S.C.A. § 1154(a).  We are also aware 
that the stressors related by Dr. A. S. are remarkably 
different in their totality than the totality of the prior 
reported stressors.

Dr. A. S. noted the veteran's assignment to burn equipment, 
performing duty for 10 to 12 hours with little sleep, the 
heat of fire and the effect on him.  The prior reports by the 
veteran of seeing bodies, wounded individuals, bones and of 
being lost in the desert were absent.  Based on this revised 
history of events, the examiner noted that he did not find 
the veteran to be manipulative.  As noted above, however, the 
veteran has varied his reports and such variations disclose 
that he is not a credible historian, despite the opinion of 
Dr. A. S.  Regardless, we are left with a medical opinion 
from Dr. A. S. that the veteran has PTSD based on the 
veteran's placement in the Gulf, burning equipment and other 
things, performing duty and exposure to heat and fire.  The 
same "stressors" and additional stressors were considered by 
the VA examiner in August 1999.  That examiner reached a 
different conclusion regarding the veteran's behavior 
(sullen, glared, contrived) and concluded that the reported 
experiences did not meet the DSM criteria.  The VA examiner 
further supported his conclusions with test data, which were 
considered essentially invalid.  Although we accept the 
report of Dr. A. S. as establishing that the veteran has a 
diagnosis of PTSD, there is no indication that testing was 
provided and the statement by Dr. A. S. to the effect that 
the veteran's history had been consistent, is in conflict 
with the actual record, to include contemporaneous evidence.  

As to the November 2003 private opinion, the opinion is based 
on stressful events as related by the veteran.  As noted, the 
appellant's reports have been inconsistent and thus, lacking 
credibility.  The Board finds the August 1999 VA examiner's 
opinion to be more probative.  That examiner not only 
reviewed the claims file, but also administered testing, and 
provided a complete rationale for the opinion.  

In regard to the veteran's testimony, the Board notes that 
his statements varied from his descriptions of the events to 
examiners.  As such, the Board finds his testimony to be 
unconvincing.  

The most probative evidence, that is, that the veteran does 
not have PTSD attributable to credible in-service stressors, 
outweighs the less probative opinions that support his claim.  
In Wensch v. Principi, 15 Vet. App. 362, 367 (2001), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that it is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases. The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Dysthymic Disorder, Major Depression, Anxiety disorder

In regard to other acquired psychiatric disorders, to include 
dysthymic disorder, anxiety disorder, and depression, there 
is no competent evidence that such were incurred in or 
aggravated by service.  Service medical records are negative 
for a diagnosis of an acquired psychiatric disorder.  While 
the veteran has related such to service, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required.  The Board notes that his 
military occupation specialty is listed as medical supply 
specialist.  The Board also notes that the veteran denied 
that this was MOS.  In any case, he is not shown to be 
qualified to diagnose psychiatric disorders.  Espiritu, 
supra.  While the August 1999 examiner opined that the 
veteran's reported stressors could be anxiety producing, the 
opinion was based on the assumption that the claimed 
stressors actually occurred.

The Board has considered that the August 1999 VA examiner 
indicated that the traumatic events alleged in service could 
be anxiety-producing and that he made an interim diagnosis of 
anxiety disorder.  His opinion is based on the veteran's 
reported history.  A determination of credibility is based on 
the totality of the evidence, and made on a case-by-case 
basis.  In making a determination in this case, the Board has 
considered the records, the consistency and inconsistencies 
contained in the records, as well as the undersigned Board 
members observations at the hearing.  The veteran's 
statements are unsupported by the record and marked by 
inconsistencies.  Thus, the Board finds that examiner's 
opinion in regard to anxiety is based on inaccurate factual 
premises, and a medical opinion based on an inaccurate 
factual premise has little probative value.  Lee v. Brown, 10 
Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 
(1993).

Personality Disorder

A primary diagnosis of a personality disorder exacerbated by 
moderately stressful events was entered by the VA examiner.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9 (2004).


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD, dysthymic disorder, major depression, and 
anxiety disorder, is denied.

Service connection for a personality disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


